In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                    No. 10-865V
                                (Not to be published)


***********************
                          *
MICHAEL TRAINER,          *
                          *
              Petitioner, *
                          *                            Filed: October 23, 2013
         v.               *
                          *                            Decision on Attorneys’
SECRETARY OF HEALTH AND   *                            Fees and Costs
HUMAN SERVICES            *
                          *
              Respondent. *
                          *
*************************


                     DECISION1 (ATTORNEY FEES AND COSTS)

       In this case under the National Vaccine Injury Compensation Program,2 the
undersigned issued a decision on July 24, 2013. On October 23, 2013, the parties filed a
stipulation concerning attorney’s fees and costs in this matter. The parties’ stipulation
requests a total payment of $23,315.04, representing attorney’s fees and costs. In


      1
         The undersigned intends to post this decision on the United States Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note
(2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party (1) that is trade secret or
commercial or financial information and is privileged or confidential, or (2) that are
medical files and similar files the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision
will be available to the public. Id.
      2
        The applicable statutory provisions defining the program are found at 42 U.S.C.
§ 300aa-10 et seq. (2006).
accordance with General Order #9, the stipulation includes a statement that Petitioner
incurred no reimbursable costs in pursuit of his claim.
       I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award the total $23,315.04, as a
lump sum in the form of a check payable jointly to Petitioner and Petitioner’s
counsel, Diana L. Stadelnikas Sedar Esq., forwarded to the main office of Maglio,
Christopher & Toale, located at 1605 Main Street, Suite 710, Sarasota, Florida
34236.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of
the Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment
in accordance herewith.


IT IS SO ORDERED
                                                           /s/ Lisa Hamilton-Fieldman.
                                                               Lisa Hamilton-Fieldman
                                                               Special Master